This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOHN DOYLE and
 3 ROBERT WOOLEVER,

 4                  Plaintiffs-Appellants,

 5   v.                                                                                 NO. 34,609
 6
 7   THE ALBUQUERQUE POLICE
 8   OFFICERS’ ASSOCIATION (APOA);
 9   FILBERTO SIGALAa/k/a JOEY SIGALA,
10   individually and as president of the APOA;
11   RONALD OLIVAS, individually and as
12   an employee and director of the APOA;
13   STEPAHNIE LOPEZ, individually and
14   as president fo the APOA; SHAUN
15   WILLOUGHBY, individually and as vice-
16   president of the APOA; and FREDERICK
17   MOWRER, individually and as counsel
18   of the APOA,

19                  Defendants-Appellees.

20 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
21 Beatrice J. Brickhouse, District Judge

22 Grover Law, LLC
23 Thomas R. Grover
24 Albuquerque, NM

25 for Appellants

26 Youtz & Valdez, P.C.
27 Shane C. Youtz
 1 Stephen Curtice
 2 Albuquerque, NM

 3 for Appellees

 4                           MEMORANDUM OPINION

 5 VIGIL, Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   DISMISSED.

10   {3}   IT IS SO ORDERED.



11                                              _____________________________
12                                              MICHAEL E. VIGIL, Chief Judge

13 WE CONCUR:



14 ___________________________________
15 CYNTHIA A. FRY, Judge



16 ___________________________________
17 LINDA M. VANZI, Judge




                                            2